

115 HR 307 IH: Lead by Example Act of 2017
U.S. House of Representatives
2017-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 307IN THE HOUSE OF REPRESENTATIVESJanuary 5, 2017Mr. Davidson introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure that Members of Congress and Congressional staff receive health care from the Department
			 of Veterans Affairs instead of under the Federal Health Benefits Program
			 or health care exchanges.
	
 1.Short titleThis Act may be cited as the Lead by Example Act of 2017. 2.Health care furnished by Department of Veterans Affairs to Members of Congress and Congressional staff (a)Health care benefitsNotwithstanding any other provision of law, beginning January 3, 2019, the only health care plan that the Federal Government may make available to Members of Congress and Congressional staff with respect to their service as a Member of Congress or Congressional staff shall be health care provided through the Department of Veterans Affairs, including at facilities of the Department and non-Department facilities pursuant to chapter 17 of title 38, United States Code, the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146), and any other provision of law authorizing the Secretary of Veterans Affairs to furnish such care to veterans, as if such Members and staff were veterans.
 (b)Implementation planNot later than September 15, 2017, the Secretary of Veterans Affairs and the Director of the Office of Personnel Management shall jointly submit to Congress a plan to carry out subsection (a), including recommendations for any legislative actions the Secretary and the Director determine necessary to carry out such subsection.
 (c)DefinitionsIn this section: (1)The term Congressional staff means the employees described in section 2107(1) of title 5, United States Code.
 (2)The term Member of Congress means a member of the Senate or the House of Representatives, a Delegate to the House of Representatives, and the Resident Commissioner from Puerto Rico.
 (3)The term non-Department facility has the meaning given that term in section 1701 of title 38, United States Code. 